 

 

 

 

 

 

Exhibit 10.64

THIRD AMENDMENT TO
IDAHO POWER COMPANY EMPLOYEE SAVINGS PLAN
(FINAL 415 REGULATIONS)



The Idaho Power Company Employee Savings Plan, amended and restated as of
October 1, 2000, and amended by the First and Second Amendments thereto (the
“Plan”), is further amended to comply with the Final 415 Regulations.



1.         The last sentence of the third paragraph of Section 1.10 is deleted.



2.         Section 2.2 is amended to read as follows:



“An Employee eligible to participate in the Plan may enroll as a Participant on
his or her hire date or as of any subsequent pay period.  Long Term Disability
Participants who are receiving benefits from the Employer’s Long Term Disability
Plan prior to January 1, 1998, are eligible to contribute to the Plan until
December 31, 2007.”



3.         Section 10.2.1 is amended by adding the following:



“A Participant’s Annual Addition shall not exceed the amount provided under Code
Section 415(c) and the regulations issued thereunder, including the Final 415
Regulations.”



4.         Section 10.3.1 is amended to read as follows:



“If the amount otherwise allocable to a Participant’s Account would exceed the
Maximum Annual Addition (resulting from a reasonable error in estimating an
employee’s Compensation or in determining the amount of After Tax Contributions
or Deferral Contributions or other facts and circumstances acceptable to the
Internal Revenue Service), the Administrator shall dispose of the excess amount
in accordance with the Employee Plans Compliance Resolution System (EPCRS)”.



5.         This Amendment supersedes the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this Amendment.

 

6.         This Amendment is effective January 1, 2008.



September 15th, 2009.

IDAHO POWER COMPANY

 

 

 

By:

/s/ Darrel T. Anderson

 

 

Title:

SVP – Administrative Services & CFO

 

 

--------------------------------------------------------------------------------

 

 